IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 15, 2008
                               No. 07-60747
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ASIF MEHMOOD

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A97 545 842


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Asif Mehmood, a native and citizen of Pakistan, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision dismissing his appeal
of the Immigration Judge’s (IJ) removal order. Mehmood contends that the BIA
erred in affirming the IJ’s June 8, 2006 denial of his request for a continuance




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-60747

pending the adjudication of his application for labor certification.1 Both the IJ
and the BIA determined that Mehmood’s pending application for labor
certification did not constitute good cause to continue the removal proceedings.
This determination was not an abuse of discretion. See Ahmed v. Gonzales, 447
F.3d 433, 438-39 (5th Cir. 2006).
      In Ahmed v. Gonzales, this Circuit held that an IJ’s refusal to grant a
continuance pending the adjudication of an alien’s application for labor
certification was not an abuse of discretion. 447 F.3d 433, 439 (5th Cir. 2006).
Pursuant to the LIFE Act, a removable alien is permitted to apply for an
adjustment of status if, among other things, the alien is the beneficiary of an
application for labor certification properly filed on or before April 30, 2001.
8 U.S.C. § 1255(i)(1)(B)(ii). The Attorney General may adjust an alien’s status
after he receives a labor certification if: “(A) the alien is eligible to receive an
immigrant visa and is admissible to the United States for permanent residence;
and (B) an immigrant visa is immediately available to the alien at the time the
application is filed.” Id. § 1255(i)(2). Thus, filing of an application for labor
certification does not vest the alien with any right to relief from removal, but is
merely the first step in the “long and discretionary process” of obtaining an
adjustment of status under § 1255(i). Ahmed, 447 F.3d at 438–39.
      Mehmood attempts to distinguish his case from Ahmed by conclusorily
asserting that his labor certification was approved and he filed an I-140 visa
application on September 11, 2007. These supposed events, however, allegedly
occurred after the BIA issued its August 27, 2007 decision and may not be
considered for the first time on appeal, as “our review is limited to the
administrative record,” Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994).,
and nothing in the administrative record here even hints at any of these



      1
      The IJ had previously granted nine continuances, the first of which had
been granted June 29, 2004.

                                         2
                                  No. 07-60747

supposed events. In any event, this circuit stated in Ahmed that even had the
alien’s application for labor certification been approved at the time of the
hearing, the alien would have been no less removable. 447 F.3d at 438 & 438 n.3
(stating that only after the approval of the alien’s I-140 visa application “would
he have been eligible for the discretionary removal relief contemplated by
1255(i)”). At the time of Mehmood’s removal hearing, an immigrant visa was not
available to him; therefore, the IJ did not abuse his discretion in refusing to
grant a continuance.
      Mehmood’s wholly unsupported and conclusory contention that the IJ's
denial of his request for a continuance violated equal protection principles
because “the BIA and other courts have allowed continuances based on family
based petitions” is deemed waived as inadequately briefed. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, Mehmood’s petition for review is DENIED.




                                        3